Case: 4:21-cv-00437-RLW Doc. #: 5-6 Filed: 04/16/21 Page: 1 of 3 PageID #: 674




                 Au Attachment 4
                       Case: 4:21-cv-00437-RLW Doc. #: 5-6 Filed: 04/16/21 Page: 2 of 3 PageID #: 675


     Captured Video: 2020-10-5 POTUS RT Comments Video BJM.mp4

     Facebook Page: www.facebook.com/drericnepute/videos
     Reviewed Date: 10/14/2020, 10/20/2020
     Reviewed By: Roland Brad Au
     Number of Time Stamps Reviewed per Video: 7



# Title                                 Date Posted Time Posted    Video Length Views Notes
 1 How to protect yourself                10/6/2020     12:12 PM        1:19:13 2.8k   Video plays four times consecutively
 2 Good enough for the POTUS              10/6/2020      9:17 AM        1:19:14 2.1k   Video plays four times consecutively
     The Presidents MIRACLE vitamins      10/6/2020      3:50 AM        1:19:14 1.9k   Video plays four times consecutively
 3
                                                                                       Video plays four times consecutively, then starts again in
     Vitamins the PRESIDENT uses!?        10/5/2020      8:44 PM        1:08:08 2.1k
 4                                                                                     the middle of the video
 5 Good enough for the POTUS              10/5/2020      5:56 PM        1:19:14 2.3k   Video plays four times consecutively
     The Presidents MIRACLE vitamins      10/5/2020      2:41 PM        1:19:14 2.6k   Video plays four times consecutively
 6
 7 POTUS Immune Boosting                  10/5/2020     10:36 AM        1:19:14 1.9k   Video plays four times consecutively
   Why Trump Is Taking These Critical
                                          10/5/2020      8:13 AM        1:19:14 2.5k   Video plays four times consecutively
 8 Bitamins
                                                                                       *Video plays four times consecutively; **Title has a pill
   Breaking Vitamin News                  10/5/2020      6:51 AM        1:19:14 1.9k
 9                                                                                     emoji after "Breaking Vitamin News"
10 Go to www.MyFreeZinc.com now!          10/5/2020      5:28 AM       39:37:00 1.6k   Video plays two times consecutively
11 Good enough for the POTUS              10/5/2020      4:07 AM        1:19:14 1.9k   Video plays four times consecutively
                                                                                       *Video plays six times consecutiely, but cuts off at the
   Breaking News                          10/4/2020      8:50 PM        1:58:51 3.1k   end of the sixth replay; **Title has a pill emoji before
12                                                                                     "Breaking News"
13 POTUS, COVID, Zinc & D3                10/4/2020      7:32 PM        1:19:14 3.1k   Video plays four times consecutively
14 POTUS is taking Zinc and D3            10/4/2020      6:32 PM        1:19:14 3.3k   Video plays four times consecutively
                                                                                       *Video plays three times consecutively; **Title has three
     Breaking News                        10/4/2020      2:36 PM       59:26:00 3.3k
15                                                                                     flame emojis after "Breaking News"
                                                                                       *Video plays three times consecutively; **Title has a pill
     Breaking News                        10/4/2020      1:16 PM       59:26:00 3.1k
16                                                                                     emoji before "Breaking News"
17 POTUS, COVID, Zinc & D3                10/4/2020     11:52 AM       59:26:00 3.9k   Video plays three times consecutively
                       Case: 4:21-cv-00437-RLW Doc. #: 5-6 Filed: 04/16/21 Page: 3 of 3 PageID #: 676


# Title                                Date Posted Time Posted    Video Length Views Notes
                                                                                        Video plays six times consecutiely, but cuts off at the end
     POTUS is taking Zinc and D3         10/4/2020      7:23 AM        1:58:51 3.7k
18                                                                                      of the sixth replay
19 POTUS, COVID, Zinc & D3               10/4/2020      4:51 AM        1:39:02 3.8k     Video plays five times consecutively
20 Breaking News                         10/4/2020      3:38 AM        1:19:14 1.6k     Title has a pill emoji before "Breaking News"
                                                                                        *Video plays six times consecutively, but cuts off at the
     Breaking News                       10/3/2020      9:04 PM        1:58:51 2.7k     end of the sixth replay; **Title has three flame emojis
21                                                                                      before "Breaking News"
22 vitamins the POTUS is using           10/3/2020      7:32 PM        1:19:14 2.8k     Video plays four times consecutively
23 POTUS is taking Zinc and D3           10/3/2020      5:51 PM        1:19:14 3.8k     Video plays four times consecutively
                                                                                        *Video plays five times consecutively; **Title has three
     Breaking News                       10/3/2020      3:58 PM        1:39:02 5.1k
24                                                                                      flame emojis before "Breaking News"
25 Vitamins the PRESIDENT uses!?         10/3/2020      1:11 PM        2:18:39 4.8k     Video plays seven times consecutively
   Who leaked my vitamin protocol to
                                         10/3/2020      9:59 AM        1:19:14 8k       Video plays four times consecutively
26 POTUS!?
                                                                                        *Video plays four times consecutively; **Title has three
     Breaking News                       10/3/2020      8:22 AM        1:19:14 4.2k
27                                                                                      flame emojis before "Breaking News"
                                                                                        *Video plays three times consecutively; **Title has three
     Breaking News                       10/3/2020      7:13 AM       59:26:00 4.7k
28                                                                                      flame emojis after "Breaking News"
   Common sense Breaking
   News…POTUS is using the Wellness      10/3/2020      5:52 AM          19:49 52k
29 Warrior protocol.
                                                                               140.6k
